Title: François Xavier Martin to Thomas Jefferson, 11 February 1810
From: Martin, François Xavier
To: Jefferson, Thomas


          
            
              Sir,
              New Orleans, 
                     Feby 11. 1810
            
             
		  When my friend Mr W: Blackledge caused my name to be laid before you as that of a person proper to fill the appointment of one of the Judges of the Mississippi Territory, without consulting me, & afterwards proposed to me to Signify my willingness to Serve in that capacity, he informed me you had had the kindness to express Some regret that the vacancy
			 was not in the Orleans Territory, where the compensation was higher & where from the mode of my education I was calculated to be more useful. He added you had mentioned that “if Mr M. was desirous to be removed thither government would Soon have it in their power to gratify that wish & that there was a gentleman of the bench of Orleans anxious of exchanging his Seat for one in the Mississippi, but there were circumstances which presented an obstacle, at the time, to that arrangement.”
            I shall not conceal, Sir, that Mr Blackledge & my other friends pressed this circumstance on me, as one that ought to determine me to Say I would accept the proferred Judgeship.
             My Situation in the Mississippi is So very uncomfortable & the emoluments of office So Scanty, has 
                  as to have produced very few days after my arrival the opinion that it was expedient to Seek employment in the City of New Orleans, as an attorney, or return to Carolina.
			  With this View I have come to this city & obtained admission to the bar, & I am about to return to Natchez to attend the Spring Circuit, the absence of Judge Leake one of my Colleagues, & other considerations personal to myself militating against an immediate resignation
             
		  It happens, Sir, that the melancholy death of Judge Thomson, who is reported to have put an end to his existence, creates a vacancy on the Seat of Justice in the Orleans territory, & I have imagined that altho’ I have not the honor of a personal acquaintance with you your liberality would induce you to forgive, & the necessity I am of obtaining your powerful aid would appear to you a proper apology for, the trespass I am committing on your time.
            May I therefore Solicit that (in the event of your still remaining under the favourable impression towards me, which gave rise to the interest you manifested to Mr Blackledge) you would communicate to your worthy Successor the grounds on which I built my hopes in the application which my friends at Washington will make in my behalf
            It is very possible, Sir, that this abrupt address from a person in my Situation may not be as correct as I consider it. If it appears improper my consolation is that you will allow me to discern my error from your Silence.
            What ever may be the issue of my present Step I shall ever rejoice that it afforded the opportunity of a direct assurance to you of my high consideration & respect
            
              With profound respect I am, Sir, Your obedient, Humble Servant
              
                  
               F. X. Martin
            
          
          
            
                  P.S. Since writing the within Letter certain accounts of the Judge’s death reached the City
          
        